

Exhibit 10.20

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of November 20, 2014, by and among WEX INC., a
Delaware corporation (the “Company”), the Lenders party hereto and BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”).
RECITALS:
WHEREAS, the Company, the Specified Designated Borrower (as defined therein),
the Administrative Agent and the Lenders party thereto are parties to the Second
Amended and Restated Credit Agreement, dated as of August 22, 2014 (as in effect
from time to time, the “Credit Agreement”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement;
and
WHEREAS, the Borrowers, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement to modify certain provisions thereof, all
as provided herein;
NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
Section 1.Interpretation.
1.1    Interpretation. This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Sections 1.02, 1.03, 1.04
and 1.08 of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Definitions. Section 1.01 of the Credit Agreement is hereby
amended as follows:
(a)    by restating the definition of “Limited Guaranty” in its entirety as
follows:
“Limited Guaranty” means a Foreign Subsidiary Guaranty (which, in the case of a
Limited Guaranty of any WES Entity, shall be a guarantee only of the Obligations
of WEX International Holdings), recourse to the guarantor under which is limited
to a maximum of $350,000,000 or, in the case of a Foreign Subsidiary Guaranty by
a WES Entity, the least of (x) the aggregate outstanding Obligations of WEX
International Holdings, (y) $350,000,000 (or such lower amount as may be
designated in accordance with Section 1.03(a), (b), and (c) of the Agreed Credit
Support Principles if such Foreign Subsidiary Guaranty is also a Reduced
Guaranty), and (z) the aggregate amount of Investments in the WES Entities
(including, without limitation, any amounts invested pursuant to Section
7.02(aa)) made on or after the Second Restatement Date by the Non-WES Entities,
less the total amount of returns on such Investments actually received in cash
or Cash Equivalents on or after the Second Restatement Date by the Non-WES
Entities.

BOI-140043249v6

--------------------------------------------------------------------------------



(b)    by adding the following definitions in the proper alphabetical order:
“Non-WES Entity” means the Company or any direct or indirect Subsidiary thereof
that is not a WES Entity.


“WES Entity” means WES or any direct or indirect Subsidiary thereof.


2.2    Amendment to Compliance Certificate. Exhibit D of the Credit Agreement is
hereby amended by adding the following paragraph 5:
5.    As of the Statement Date (as defined herein) the aggregate amount of
Investments in the WES Entities (including, without limitation, any amounts
invested pursuant to Section 7.02(aa)) by Non-WES Entities from and after the
Second Restatement Date, less the returns on such Investments by the Non-WES
Entities received in cash or Cash Equivalents from and after the Second
Restatement Date, is $____________________.
 
Section 3.    Certain Representations. The Company, on behalf of itself and the
other Loan Parties, hereby represents and warrants to the Administrative Agent
and the Lenders party hereto, after giving effect to this Amendment, as follows:
3.1    the execution and delivery of this Amendment have been duly authorized by
all requisite corporate action on the part of the Company;
3.2     the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date of this Amendment as though made at and as of such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and as of the date of this Amendment and after giving effect
hereto, no Default or Event of Default has occurred and is continuing; and
3.3    this Amendment constitutes the legal, valid and binding obligation of
each Borrower, enforceable against each Borrower in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights and remedies of creditors generally or the application of
principles of equity, whether in any action at law or proceeding in equity, and
subject to the availability of the remedy of specific performance or of any
other equitable remedy or relief to enforce any right thereunder.

- 2 -
BOI-140043249v6

--------------------------------------------------------------------------------



Section 4.    Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:
4.1    this Amendment shall have been executed by the Company, the
Administrative Agent and the Required Lenders; and
4.2    the Company shall have paid all reasonable legal fees and expenses of the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment, and for which they have received invoices at least
one Business Day prior to the date the other conditions in this section have
been satisfied.
Section 5.    Miscellaneous.
5.1    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
5.2    Severability. If any provision of this Amendment or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
4.2, if and to the extent that the enforceability of any provisions in this
Amendment relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
5.3    Headings. The headings of the several sections and other portions of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.
5.4    Loan Documents Unaffected. Each reference to the Credit Agreement in any
Loan Document shall hereafter be construed as a reference to the Credit
Agreement as modified hereby. Except as herein otherwise specifically provided,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document, nor alter, modify, amend or in any
way affect any provision of the Credit Agreement or any other Loan Document,
including, without limitation, the guarantees, pledges and grants of security
interests, as applicable, under each of the Collateral Documents, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment is a Loan Document.
5.5    Entire Agreement. This Amendment, the Credit Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent, for its own account and benefit and/or for the account,
benefit of, and distribution to, the

- 3 -
BOI-140043249v6

--------------------------------------------------------------------------------



Lenders, constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof. To the extent that there is any conflict between the terms and
provisions of this Amendment and the terms and provisions of any other Loan
Document the terms and provisions of this Amendment will prevail.
5.6    Acknowledgments. The Company, on behalf of itself and the other Loan
Parties, hereby acknowledges that:
(a)    it has consulted and been advised by legal counsel in the negotiation,
execution and delivery of this Amendment and the other Loan Documents and it has
consulted accounting, regulatory and tax advisors to the extent it has deemed
appropriate;
(b)    it is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated by this Amendment and by
the other Loan Documents;
(c)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;
(d)    the Administrative Agent has no obligation to the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated by
this Amendment and by the other Loan Documents, except any obligations expressly
set forth in this Amendment and in the other Loan Documents;
(e)    the Administrative Agent and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and the Administrative Agent has no
obligation to disclose any of such interests to the Borrowers or any of their
respective Affiliates; and
(f)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
5.7    Counterparts; Integration. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 3, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment

- 4 -
BOI-140043249v6

--------------------------------------------------------------------------------



5.8    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

- 5 -
BOI-140043249v6

--------------------------------------------------------------------------------



(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
5.9    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
5.10    Required Lender Direction. Each Lender party hereto directs the
Administrative Agent to execute and deliver this Amendment.
[Signature pages follow]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.
COMPANY:
WEX INC.


By: /s/ Steven A. Elder_______________________
Name: Steven A. Elder
Title: Senior Vice President and Chief Financial Officer




























































[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]


ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Angela A. Larkin    
Name: Angela Larkin
Title: Assistant Vice President












































[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]


REQUIRED LENDERS:

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Jane A. Parker    
Name: Jane A. Parker
Title: Senior Vice President


























































[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender




By:
/s/ David M. Crane            

Name: David M. Crane
Title: Senior Vice President


Dated:
11/13/2014





































































[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]




SUNTRUST BANK, as Lender




By: /s/ David Bennett                
Name: David Bennett
Title: Director


Dated:
11/14/14

























































































[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

- 6 -
BOI-140043249v6